Citation Nr: 0012702	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  96-50 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for right upper 
extremity weakness, to include as due to an undiagnosed 
illness.

4.  Entitlement to service connection for left upper 
extremity weakness, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to June 
1988 and from February to May in 1991.  During his second 
period of service, he served in Southwest Asia.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The Board remanded this case back to 
the RO for further development in January 1999, and the case 
has since been returned to the Board.


REMAND

At the time that this case was before the Board in January 
1999, the veteran's claims file included his service medical 
records, and those records are clearly referenced in the 
January 1999 Board decision.  However, a review of the claims 
file as it is presently constituted reflects that the 
veteran's service medical records, aside from his dental 
records, are no longer associated with the claims file.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

The RO should take all actions deemed 
necessary in order to retrieve the 
veteran's service medical records and 
associate them with the claims file.  If 
the veteran's service medical records are 
deemed unavailable, the RO should include 
documentation to that effect in the 
claims file.  No further development or 
adjudication is needed at this time.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either 
factual or legal, as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


